Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 12-17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent No. 10,461,682 to Schuit et al. (Schuit).

    PNG
    media_image1.png
    501
    554
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    232
    456
    media_image2.png
    Greyscale

Regarding Claim 1:  Schuit discloses a bonding clamp comprising: a top bracket (See Annotated Fig. A) including opposing sidewalls (See Annotated Fig. A) defining a channel (See Annotated Fig. A) therebetween, the top bracket 
Regarding Claim 2:  Schuit discloses a bonding clamp according to claim 1, wherein the fastener includes threading (See generally Annotated Fig. A) such that a vertical distance between the top bracket and the bottom bracket is adjustable.
Regarding Claim 3:  Schuit discloses a bonding clamp according to claim 1, wherein the fastener extends through the aperture (See Annotated Fig. A) in the top bracket and into the bottom bracket (See Annotated Fig. A).
Regarding Claim 4:  Schuit discloses a bonding clamp according to claim 1, wherein the fastener includes an internal hex drive head (See Annotated Fig. A).
Regarding Claim 5:
Regarding Claim 6:  Schuit discloses a bonding clamp according to claim 5, wherein the outwardly extending flanges (See Annotated Fig. A) of the top bracket extend orthogonally (See Annotated Fig. A) to the respective sidewalls.
Regarding Claim 7:  Schuit discloses a bonding clamp according to claim 1, wherein the bottom bracket further includes a pair of oppositely extending lateral support landings (See Annotated Fig. A) that extend laterally from the body.
Regarding Claim 8:  Schuit discloses a bonding clamp according to claim 7, wherein a height of vertical extension of the pair of top flanges (See Annotated Fig. A) of the bottom bracket is less than (See Annotated Fig. A) a length of horizontal extension of the pair of lateral support landings (See Annotated Fig. A), respectively.
Regarding Claim 9:  Schuit discloses a bonding clamp comprising: a top bracket (See Annotated Fig. A) including opposing sidewalls (See Annotated Fig. A) defining a channel (See Annotated Fig. A) therebetween, the top bracket having an aperture (See Annotated Fig. A) through a central portion thereof, and the top bracket being shaped to receive a first photovoltaic ("PV") module on a first side and a second PV module on a second side; and a bottom bracket (See Annotated Fig. A) having an aperture (See Annotated Fig. A) therethrough, the bottom bracket including: a body (See Annotated Fig. A) from which extend on opposite sides a pair of support landings (See Annotated Fig. A), a pair of top flanges (See Annotated Fig. A) extending vertically from a top surface of the body, the pair of top flanges being spaced apart (See Annotated Fig. A) from 
Regarding Claim 10:  Note, no additional structure is claimed here.  Schuit discloses a bonding clamp according to claim 9, further comprising the fastener, wherein the fastener (See Annotated Fig. A) is configured to fasten the top bracket in a fixed position with respect to the bottom bracket. 
Regarding Claim 12:  Schuit discloses a bonding clamp according to claim 9, wherein the top bracket (See Annotated Fig. A) is configured to be positioned in varying heights above the bottom bracket (See Annotated Fig. A) to accommodate varying thicknesses of PV modules to be secured therebetween.
Regarding Claim 13:  Schuit discloses a bonding clamp according to claim 9, wherein the sidewalls of the top bracket each include an outwardly extending flange (See Annotated Fig. A).
Regarding Claim 14:  Schuit discloses a bonding clamp according to claim 13, wherein the outwardly extending flanges of the top bracket extend orthogonally (See Annotated Fig. A) to the respective sidewalls.
Regarding Claim 15:
Regarding Claim 16:  Schuit discloses a bonding clamp comprising: a top bracket (See Annotated Fig. A) including: a central portion, opposing sidewalls (See Annotated Fig. A) extending from the central portion and defining a channel (See Annotated Fig. A) therebetween, an aperture (See Annotated Fig. A) through the central portion thereof, and a pair of outwardly extending flanges (See Annotated Fig. A) that extend transversely from the opposing sidewalls; and a bottom bracket (See Annotated Fig. A) including: a body (See Annotated Fig. A) from which extend on opposite sides a pair of support landings (See Annotated Fig. A), a pair of top flanges (See Annotated Fig. A) extending vertically from a top surface of the body, the pair of top flanges being spaced apart from each other, and a pair of anti-rotation flanges (See Annotated Fig. B) extending from a bottom surface of body in a direction opposite the pair of top flanges.
Regarding Claim 17:  Schuit discloses a bonding clamp according to claim 16, further comprising a bolt (See Annotated Fig. A - fastener) sized to extend through both the top bracket and the bottom bracket.
Regarding Claim 20:  Schuit discloses a bonding clamp according to claim 16, further comprising a fastener (See Annotated Fig. A) sized to extend through the top bracket and the bottom bracket and maintain a space therebetween.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schuit in view of US Patent App. No. 2017/0237386 to Stephan et al. (Stephan).  
Regarding Claim 11:  Schuit discloses a fastener but does not disclose one that extends through the bottom bracket to the top bracket such that a distal end of the fastener is secured to the top bracket with a nut.  The fastener of Schuit is a threaded fastener that is configured to connect and apply a degree of force between the top and bottom brackets.  The way in which the fastener’s threads engage respective threads of an aperture are not patentably distinct due to the well-known various ways that screws, bolts, nuts and threaded apertures can be arranged.  Although Schuit does not disclose the fastener/nut arrangement as recited in claim (11), Stephan teaches such an arrangement of a fastener 103 extending through a bottom bracket to and through a top bracket and secured thereto with a nut (105).  It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of Schuit by using a nut similar to that taught .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Schuit in view of US Patent App. No. 2015/0129517 to Wildes (Wildes).  
Regarding Claim 18:  Schuit does not disclose a tool channel formed into the inner surface of the opposing sidewalls.  However, Wildes teaches wherein the top bracket (10) further includes a tool channel (See Figure 8 of Wildes) formed into an inner surface of the opposing sidewalls of the top bracket and shaped to accommodate a tool for tightening a fastener within the bonding clamp.  It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of Schuit by using a tool channel similar to that taught by Wildes to allow a user to use wrenches or sockets that may have a large diameter to prevent time-loss of the user switching to narrow low profile sockets.  It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of Schuit by using the bonding pins similar to those taught by Wildes to provide a sure connection to the PV panels and ensure they do not slip with respect to the top bracket.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the references used in this rejection and those cited in the PTO-892, the following references are very relevant to the claimed invention:  US 2015/0288320 and 2016/0268958.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363. The examiner can normally be reached Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632